


109 HR 5679 IH: United States-Israel Energy

U.S. House of Representatives
2006-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5679
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2006
			Mr. Boehlert
			 introduced the following bill; which was referred to the
			 Committee on
			 Science
		
		A BILL
		To establish a grant program to fund eligible joint
		  ventures between United States and Israeli businesses and academic persons, to
		  establish the International Energy Advisory Board, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States-Israel Energy
			 Cooperation Act.
		2.FindingsCongress finds that—
			(1)it is in the
			 highest national security interests of the United States to ensure secure
			 access to reliable energy sources;
			(2)the United States
			 relies heavily on the foreign supply of crude oil to meet the energy needs of
			 the United States, currently importing 58 percent of the total oil requirements
			 of the United States, of which 45 percent comes from member states of the
			 Organization of Petroleum Exporting Countries (OPEC);
			(3)revenues from the
			 sale of oil by some of these countries directly or indirectly provide funding
			 for terrorism and propaganda hostile to the values of the United States and the
			 West;
			(4)in the past, these
			 countries have manipulated the dependence of the United States on the oil
			 supplies of these countries to exert undue influence on United States policy,
			 as during the embargo of OPEC during 1973 on the sale of oil to the United
			 States, which became a major factor in the ensuing recession;
			(5)research by the
			 Energy Information Administration of the Department of Energy has shown that
			 the dependence of the United States on foreign oil will increase by 33 percent
			 over the next 20 years;
			(6)a
			 rise in the price of imported oil sufficient to increase gasoline prices by 10
			 cents per gallon at the pump would result in an additional outflow of
			 $18,000,000,000 from the United States to oil-exporting nations;
			(7)for economic and
			 national security reasons, the United States should reduce, as soon as
			 practicable, the dependence of the United States on nations that do not share
			 the interests and values of the United States;
			(8)the State of
			 Israel has been a steadfast ally and a close friend of the United States since
			 the creation of Israel in 1948;
			(9)like the United
			 States, Israel is a democracy that holds civil rights and liberties in the
			 highest regard and is a proponent of the democratic values of peace, freedom,
			 and justice;
			(10)cooperation
			 between the United States and Israel on such projects as the development of the
			 Arrow Missile has resulted in mutual benefits to United States and Israeli
			 security;
			(11)the special
			 relationship between Israel and the United States has been and continues to be
			 manifested in a variety of jointly-funded cooperative programs in the field of
			 scientific research and development, such as—
				(A)the United
			 States-Israel Binational Science Foundation (BSF);
				(B)the United
			 States-Israel Binational Agricultural Research and Development Fund (BARD);
			 and
				(C)the United
			 States-Israel Binational Industrial Research and Development (BIRD)
			 Foundation;
				(12)these programs,
			 supported by the matching contributions from the Government of Israel and the
			 Government of the United States and directed by key scientists and academics
			 from both countries, have made possible many scientific breakthroughs in the
			 fields of life sciences, medicine, bioengineering, agriculture, biotechnology,
			 communications, and others;
			(13)on February 1, 1996, United States
			 Secretary of Energy Hazel R. O'Leary and Israeli Minister of Energy and
			 Infrastructure Gonen Segev signed the Agreement Between the Department of
			 Energy of the United States of America and the Ministry of Energy and
			 Infrastructure of Israel Concerning Energy Cooperation, to establish a
			 framework for collaboration between the United States and Israel in energy
			 research and development activities;
			(14)Israeli
			 scientists and researchers have long been at the forefront of research and
			 development in the field of alternative renewable energy sources;
			(15)many of the top
			 corporations of the world have recognized the technological and scientific
			 expertise of Israel by locating important research and development facilities
			 in Israel;
			(16)among the
			 technological breakthroughs made by Israeli scientists and researchers in the
			 field of alternative, renewable energy sources are—
				(A)the development of
			 a cathode that uses hexavalent iron salts that accept 3 electrons per ion and
			 enable rechargeable batteries to provide 3 times as much electricity as
			 existing rechargeable batteries;
				(B)the development of
			 a technique that vastly increases the efficiency of using solar energy to
			 generate hydrogen for use in energy cells; and
				(C)the development of
			 a novel membrane used in new and powerful direct-oxidant fuel cells that is
			 capable of competing favorably with hydrogen fuel cells and traditional
			 internal combustion engines; and
				(17)cooperation
			 between the United States and Israel in the field of research and development
			 of alternative renewable energy sources would be in the interests of both
			 countries, and both countries stand to gain much from such cooperation.
			3.Grant
			 program
			(a)EstablishmentThe
			 Secretary, in consultation with the BIRD or BSF, shall establish a grant
			 program to award grants to eligible entities.
			(b)Application
				(1)Submission of
			 applicationsTo receive a grant under this section, an eligible
			 entity shall submit an application to the Secretary, in consultation with the
			 BIRD or BSF, containing such information and assurances as the Secretary may
			 require.
				(2)Selection of
			 eligible entitiesThe Secretary, in consultation with the
			 Directors of the BIRD and BSF, may review any application submitted by any
			 eligible entity and select any eligible entity meeting criteria established by
			 the Secretary, in consultation with the Advisory Board, for a grant under this
			 section.
				(c)Amount of
			 grantThe amount of each grant awarded for a fiscal year under
			 this section shall be determined by the Secretary, in consultation with the
			 BIRD or BSF.
			(d)Recoupment
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall establish procedures and criteria for recoupment
			 in connection with any eligible project carried out by an eligible entity that
			 receives a grant under this section, which has led to the development of a
			 product or process which is marketed or used.
				(2)Amount
			 required
					(A)Except as provided
			 in subparagraph (B), such recoupment shall be required as a condition for award
			 and be proportional to the Federal share of the costs of such project, and
			 shall be derived from the proceeds of royalties or licensing fees received in
			 connection with such product or process.
					(B)In the case where
			 a product or process is used by the recipient of a grant under this section for
			 the production and sale of its own products or processes, the recoupment shall
			 consist of a payment equivalent to the payment which would be made under
			 subparagraph (A).
					(3)WaiverThe
			 Secretary may at any time waive or defer all or some of the recoupment
			 requirements of this subsection as necessary, depending on—
					(A)the commercial
			 competitiveness of the entity or entities developing or using the product or
			 process;
					(B)the profitability
			 of the project; and
					(C)the commercial
			 viability of the product or process utilized.
					(e)Private
			 fundsThe Secretary may accept contributions of funds from
			 private sources to carry out this Act.
			(f)ReportNot
			 later than 180 days after receiving a grant under this section, each recipient
			 shall submit a report to the Secretary—
				(1)documenting how
			 the recipient used the grant funds; and
				(2)evaluating the
			 level of success of each project funded by the grant.
				4.International
			 Energy Advisory Board
			(a)EstablishmentThere
			 is established in the Department of Energy an International Energy Advisory
			 Board.
			(b)DutiesThe
			 Advisory Board shall advise the Secretary on—
				(1)criteria for the
			 recipients of grants awarded under the grant program established under section
			 3(a);
				(2)the total amount
			 of grant money to be awarded to all grantees selected by the Secretary, in
			 consultation with the BIRD; and
				(3)the
			 total amount of grant money to be awarded to all grantees selected by the
			 Secretary, in consultation with the BSF, for each fiscal year.
				(c)Membership
				(1)CompositionThe
			 Advisory Board shall be composed of—
					(A)1 member appointed
			 by the Secretary of Commerce;
					(B)1 member appointed
			 by the Secretary of Energy; and
					(C)2 members who
			 shall be Israeli citizens, appointed by the Secretary of Energy after
			 consultation with appropriate officials in the Israeli Government.
					(2)Deadline for
			 appointmentsThe initial appointments under paragraph (1) shall
			 be made not later than 60 days after the date of enactment of this Act.
				(3)TermEach
			 member of the Advisory Board shall be appointed for a term of 4 years.
				(4)VacanciesA
			 vacancy on the Advisory Board shall be filled in the manner in which the
			 original appointment was made.
				(5)Basic
			 pay
					(A)CompensationA
			 member of the Advisory Board shall serve without pay.
					(B)Travel
			 expensesEach member of the Advisory Board shall receive travel
			 expenses, including per diem in lieu of subsistence, in accordance with
			 applicable provisions of subchapter I of chapter 57 of title 5, United States
			 Code.
					(6)QuorumThree
			 members of the Advisory Board shall constitute a quorum.
				(7)ChairpersonThe
			 Chairperson of the Advisory Board shall be designated by the Secretary of
			 Energy at the time of the appointment.
				(8)MeetingsThe
			 Advisory Board shall meet at least once annually at the call of the
			 Chairperson.
				(d)TerminationSection
			 14(a)(2)(B) of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Advisory Board.
			5.DefinitionsIn this Act:
			(1)Advisory
			 BoardThe term Advisory Board means the
			 International Energy Advisory Board established by section 4(a).
			(2)BIRDThe
			 term BIRD means the United States-Israel Binational Industrial
			 Research and Development Foundation.
			(3)BSFThe
			 term BSF means the United States-Israel Binational Science
			 Foundation.
			(4)Eligible
			 entityThe term eligible entity means a joint
			 venture comprised of both Israeli and United States private business entities
			 or a joint venture comprised of both Israeli academic persons (who reside and
			 work in Israel) and United States academic persons, that—
				(A)carries out an
			 eligible project; and
				(B)is selected by the Secretary, in
			 consultation with the BIRD or BSF, using the criteria established by the
			 Secretary, in consultation with the Advisory Board.
				(5)Eligible
			 projectThe term eligible project means a project to
			 encourage cooperation between the United States and Israel on research,
			 development, or commercialization of—
				(A)alternative
			 energy;
				(B)improved energy
			 efficiency; or
				(C)renewable energy
			 sources.
				(6)SecretaryThe
			 term Secretary means the Secretary of Energy, acting through the
			 Assistant Secretary of Energy for Energy Efficiency and Renewable
			 Energy.
			6.TerminationThe grant program established under section
			 3 and the Advisory Board shall terminate upon the expiration of the 7-year
			 period which begins on the date of the enactment of this Act.
		7.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $20,000,000 for each of
			 fiscal years 2006 through 2012.
		8.Constitutional
			 authorityThe Constitutional
			 authority on which this Act rests is the power of Congress to make all laws
			 which shall be necessary and proper as enumerated in Article I, Section 8 of
			 the United States Constitution.
		
